05/14/2021



                                                                                        Case Number: DA 21-0056
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 21-0056


JOHN RICHARDS,

              Petitioner and Appellant,

       v.                                                          ORDER
DEPARTMENT OF NATURAL RESOURCES &
CONSERVATION,

              Respondent and Appellee.


       Appearing on his own behalf, Appellant John Richards filed the opening brief on
appeal on May 14,2021. Rules 10 through 13 ofthe Montana Rules ofAppellate Procedure
set forth the requirements for filing appellate briefs. The Court has determined that
Appellant's brief does not comply with these rules. Accordingly,
      IT IS HEREBY ORDERED that Appellant's opening brief be returned for revisions
necessary to comply with the Montana Rules of Appellate Procedure. In particular,
Appellant's brief rnust:
      1. Include in the cover page, pursuant to Rule 11(6)(b),(iii) and (v):
            a. The title of this Court;
            b.      The title ofthe case in the court frorn which you are appealing;
            c.     the court and name ofthe judge in the case from which you are
                    appealing;
            d.     the names, mailing addresses, telephone, fax numbers, and
                    email addresses(ifany)ofthe respective counsel for the parties
                    or for the parties ifthey are proceeding without counsel;
            e.      The title of the document being filed, such as "Appellant's
                    Opening Brief."
      2. Include contents set forth in Rule 12(1). The briefshould contain:
            a. A table of contents, with page references, and a table of cases
               (alphabetically arranged), statutes and other authorities cited, with
               references to the pages of the brief where they are cited;
            b. A statement of issues presented for review. The statement of the
               issues are questions that tell the Court what rnistake(s) the district
                 court rnade;
             c. A surnmary ofthe argument you will make-to the Court;
             d. A statement ofthe facts relevant to the issues presented for review,
                 with references to the pages or the parts of the record at which
                 material facts appear;
                     i. You may not rely on any facts that the district court did not
                         have before it. Therefore, the brief must include references
                         to the record on appeal—for exainple, Transcript, p. 231;
                         Judgment, p. 3; or Motion for Suminary Judgment, p. 2—
                         pursuant to Rule 12(9);
             e. A state of the standard of review as to each issue raised, together
                 with a citation of authority;
             f. An arguinent containing the Appellant's contentions with respect
                 to the issues presented;
             g. A short conclusion stating the precise relief sought.
      3. Be double spaced except that footnotes and quoted and indented material
         rnay be single spaced, per Rule 11(3)(b).
      4. Include a signed certificate ofcompliance, pursuant to Rule 11(4)(e), that
         states that the document's line spacing is proportionally spaced; the text
         is double spaced; and the calculated word count. Appellant may rely on
         the word count of the word processing systein used to prepare the brief,
         but needs only to include the actual brief content itself.

      IT IS HEREBY ORDERED that the original ofthe referenced brief be returned for
revisions necessary to comply with the specified Rules;
      IT IS FURTHER ORDERED that the postage costs for returning the Appellant's
brief will be billed to Appellant by the Clerk of the Supreine Court and shall be due and
payable upon receipt;
      IT IS FURTHER ORDERED that the signed original and nine copies ofthe revised
brief ordered herein be filed within fifteen(15)days ofthe date ofthis Order with the Clerk
ofthe Supreme Court and one copy of each revised brief be served on counsel ofrecord;
      IT IS FURTHER ORDERED that the tirnes for any subsequent briefing contained
in M.R. App. P. 13 shall run from the date ofrefilling ofthe brief being returned this date.
       The Clerk is directed to mail a true copy of this Order, together with all copies of
Appellant's brief referenced herein, to Appellant and to mail a true copy of this Order to
all counsel and/or parties upon whom the brief was served, and to provide a copy of the
Civil Handbook to Appellant.


      DATED this Ath day of May,2021.
                                                     For the Court,




                                                     By
                                                                  Justice